        Case 4:21-cv-00114-RSB-CLR Document 1 Filed 04/15/21 Page 1 of 13




                    THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF GEORGIA


MARVIN MORRIS                                  )
                                               )   Civil Action No. 4:21-cv-114
     Plaintiff,                                )
v.                                             )
                                               )
ABM INDUSTRY GROUPS, LLC,                      )   JURY TRIAL DEMANDED
                                               )
     Defendant.                                )
                                               )
_________________________________              )

                          COMPLAINT FOR DAMAGES

        COMES NOW, Plaintiff Marvin Morris (“Plaintiff”), through undersigned

counsel, and files this lawsuit against Defendant ABM Industry Groups

(“Defendant”), and for his Complaint shows the following:

                             I.    Nature of Complaint

                                          1.

        Plaintiff brings this action to obtain full and complete relief and to redress

the unlawful employment practices described herein.

                                          2.

        This action seeks declaratory relief, along with liquidated and actual

damages, attorney’s fees and costs for Defendant’s failure to pay federally

mandated overtime wages to Plaintiff in violation of the Fair Labor Standards Act
      Case 4:21-cv-00114-RSB-CLR Document 1 Filed 04/15/21 Page 2 of 13




of 1938, as amended, 29 U.S.C. §201 et seq. (hereinafter the “FLSA”). Plaintiff

also brings claims pursuant to 26 U.S.C. § 7434.

                             II.      Jurisdiction and Venue

                                              3.

       The jurisdiction of this Court is invoked pursuant to 29 U.S.C. § 216(b) and

28 U.S.C. § 1331.

                                              4.

       Defendant does business in and is engaged in commerce in the State of

Georgia. Venue is proper in this district pursuant to 29 U.S.C. § 1391(b) because a

substantial part of the events and omissions that give rise to Plaintiff’s claims

occurred in this district.

                                   III.   Parties and Facts

                                              5.

       Plaintiff was “employed” by Defendant as a Floor Technician from June 15,

2015 to January 7, 2020.

                                              6.

       Immediately after Plaintiff began employment with Defendant he began

working overtime.


                                               2
      Case 4:21-cv-00114-RSB-CLR Document 1 Filed 04/15/21 Page 3 of 13




                                          7.

      Due to high turnover rates at Defendant, Plaintiff would regularly work

seventy (70) hours plus per week, or thirty (30) hours in overtime.

                                          8.

      Plaintiff regularly worked seven (7) days a week being called in by his

supervisor to fill shifts in the event of no shows and low staff.

                                          9.

      Plaintiff realized after his first pay check from Defendant that he was not

being properly compensated for overtime worked.

                                          10.

      During that same week Plaintiff went to his supervisor to inform him that he

had not been paid for overtime worked.

                                          11.

      Although Plaintiff voiced his concerns, his supervisor only paid him a

percentage of his overtime owed for that period, but not the entire amount.

                                          12.

      Because Plaintiff knew that he was not being appropriately paid for his

overtime worked, he began keeping recordings of his overtime worked for the

remainder of his employment.
                                           3
     Case 4:21-cv-00114-RSB-CLR Document 1 Filed 04/15/21 Page 4 of 13




                                       13.

      On or around October 13, 2019, Plaintiff worked overtime when supervisor

asked him to cover a shift.

                                       14.

      On October 14, 2019, Plaintiff returned to work, but was immediately

notified that he would be suspended from October 14, 2019, through October 16,

2019, for working overtime. Plaintiff was paid for his overtime worked on October

13, 2019.

                                        15.

      On or around December 6, 2019, Plaintiff requested one (1) day off, which

was approved by Plaintiff’s manager and second-level supervisor.

                                        16.

      On or around December 22, 2019, Plaintiff noticed that his check was

incorrect, as it did not include pay for the dates of December 18, 2020, and

December 19, 2020, in which Plaintiff worked, and December 20, 2020, in which

Plaintiff had been approved for paid vacation.

                                        17.

      On December 23, 2019, Plaintiff returned to work.


                                         4
     Case 4:21-cv-00114-RSB-CLR Document 1 Filed 04/15/21 Page 5 of 13




                                        18.

      On or around January 6, 2020, Plaintiff went to speak with his manager

regarding this issue of not being paid for the above-reference dates. His supervisor

then alleged that Plaintiff did not have any vacation time to cover December 20,

2019, and that he had been paid for December 18 and December 19.

                                         19.

      This allegation was incorrect as he had at least one (1) week of vacation

time, prior to taking off on December 20, 2019, and Plaintiff had pay stubs to

prove that he had not been paid for working on December 18 and December 19.

                                         20.

      During Plaintiff’s meeting with his manager, the operations manager came

into the office, and confronted Plaintiff because Plaintiff inquired about his rights

under the Department of Labor, and wanted to file a grievance.

                                         21.

      Plaintiff tried to clarify that he simply wanted to be sure that he was properly

compensated for his time worked, but the operations manager, ignored him.




                                          5
      Case 4:21-cv-00114-RSB-CLR Document 1 Filed 04/15/21 Page 6 of 13




                                           22.

      The operations manager then asked Plaintiff to leave suggesting that they

continue the conversation with Plaintiff regarding his pay the next day. Plaintiff

agreed, and left the office for the day.

                                           23.

      On January 7, 2020, Plaintiff came to work, and planned to meet with his

manager, the operations manager, and Human Resources Manager to further

discuss the hours he believed he had not been compensated.

                                           24.

      However, this meeting was not what Plaintiff had anticipated. Plaintiff had

learned that he had received a written reprimand for “insubordination” which was

without merit. The letter also included an order for termination effective

immediately.

                                           25.

      Defendant is a private employer engaged in interstate commerce, and its

gross revenues exceed $500,000 per year.

                                           26.

      Defendant suffered or permitted Plaintiff to regularly work in excess of 40

hours in given workweeks without receiving overtime compensation.
                                            6
        Case 4:21-cv-00114-RSB-CLR Document 1 Filed 04/15/21 Page 7 of 13




                                         27.

        Defendant is an “employer” within the definition of the FLSA, 29 U.S.C.

§203(d).

                                         28.

        Defendant is governed by and subject to the FLSA, 29 U.S.C. §204 and

§207.

                                         29.

        Throughout Plaintiff’s employment, Plaintiff’s job duties and the

performance thereof, along with his hours worked were controlled by Defendant.

                                         30.

        Throughout his employment with Defendant, Plaintiff was economically

dependent on Defendant.

                                         31.

        Plaintiff was individually covered under the FLSA by virtue of the nature of

the work he performed.




                                          7
      Case 4:21-cv-00114-RSB-CLR Document 1 Filed 04/15/21 Page 8 of 13




                                     Count I

                 Violation of the Overtime Wage Requirement of
                          the Fair Labor Standards Act

                                       32.

      Plaintiff repeats and re-alleges each and every allegation contained in the

preceding paragraphs of this Complaint with the same force and effect as if set

forth herein.

                                       33.

      Defendant has violated the FLSA, 29 U.S.C. § 201, et seq. including but not

limited to 29 U.S.C. § 207, by failing to pay overtime wages for hours Plaintiff

worked in excess of (40) hours in given workweeks.

                                       34.

      The FLSA, 29 U.S.C. § 207, requires employers to pay employees one and

one-half times the regular rate of pay for all hours worked in excess of (40) hours

in a workweek.

                                       35.

      Defendant knew or had reason to know Plaintiff regularly worked over 40

hours in workweeks without overtime compensation.



                                         8
      Case 4:21-cv-00114-RSB-CLR Document 1 Filed 04/15/21 Page 9 of 13




                                            36.

      Defendant’s actions, policies and/or practices as described above violate the

FLSA’s overtime requirement by regularly and repeatedly failing to compensate

Plaintiff at the required overtime rate.

                                            37.

      Defendant knew, or showed reckless disregard for the fact that Defendant

failed to pay Plaintiff overtime compensation in violation of the FLSA.

                                            38.

      Pursuant to the FLSA, 29 U.S.C. § 216, Plaintiff is entitled to recover the

unpaid overtime wage differential, liquidated damages in an equal amount to

unpaid overtime, attorneys’ fees, and the costs of this litigation incurred in

connection with these claims.

                                           Count II

                          VIOLATION OF 29 U.S.C. §
                        215(a)(3) (FLSA RETALIATION)

                                            39.

      Plaintiff repeats and re-alleges each and every allegation contained in the

preceding paragraphs of this Complaint with the same force and effect as if set

forth herein.

                                             9
    Case 4:21-cv-00114-RSB-CLR Document 1 Filed 04/15/21 Page 10 of 13




                                       40.

      29 U.S.C. § 215(a)(3) makes it unlawful for any person…to discharge or in

any other manner discriminate against any employee because such employee has

filed any complaint or instituted or caused to be instituted any proceeding under

or related to [the FLSA], or has testified or about to testify in any such

proceeding, or has served or is about to serve on an industry committee.

                                        41.

      The FLSA’s definition of the word “person” includes “an individual,

partnership, association, corporation, business trust, legal representative, or any

organized group of persons.”

                                        42.

      Defendant is considered a “person” under the FLSA and was prohibited

from retaliating against Plaintiff because she engaged in activity protected

under the FLSA.

                                        43.

      Defendant’s action, policies and/or practices as described above violate

the FLSA’s anti-retaliation provision, 29 U.S.C. § 215(a)(3).




                                        10
     Case 4:21-cv-00114-RSB-CLR Document 1 Filed 04/15/21 Page 11 of 13




                                          44.

      Defendant knew that its conduct violated the FLSA, and Defendant acted

with malice or with reckless indifference to Plaintiff’s federally protected rights.


                                         45.

       Defendant’s violations of the FLSA were willful and in bad faith.

                                         46.

       Plaintiff engaged in statutorily protected activity under the FLSA by, inter

alia, opposing an employment practice she believed was unlawful under the

FLSA.

                                         47.

       Defendant’s retaliatory conduct was not “wholly unrelated” and was, in

fact, directly related to Plaintiff engaging in activity protected under the FLSA.

                                         48.

       Plaintiff’s statutorily protected activity was the motivating factor

in Defendant’s decision to retaliate against Plaintiff.

                                         49.

       As a direct and proximate result of the retaliation, Plaintiff has suffered

emotional distress, for which she is entitled to recover from Defendant.

                                          11
    Case 4:21-cv-00114-RSB-CLR Document 1 Filed 04/15/21 Page 12 of 13




                                         50.

      Pursuant to the FLSA, 29 U.S.C. § 215(a)(3), Plaintiff is entitled to

recover actual and liquidated damages, including lost wages, as well as

compensatory damages, attorneys’ fees, and the costs of this litigation incurred

in connection with these claims.



                                 Prayer for Relief

     WHEREFORE, Plaintiff respectfully requests that this Court:

     (A)   Grant Plaintiff a trial by jury as to all triable issues of fact;

     (B)   Enter judgment against Defendant and awarding Plaintiff unpaid

           wages pursuant to the FLSA, 29 U.S.C. §§ 206(d), 207, and 216,

           liquidated damages as provided by 29 U.S.C. § 216, pre-judgment

           interest on unpaid wages, court costs, expert witness fees, and

           reasonable attorneys’ fees pursuant to 29 U.S.C. § 216, and all other

           remedies allowed under the FLSA; and,

     (C)   Grant declaratory judgment declaring that Plaintiff’s rights have been

           violated and that Defendant violated the FLSA;

     (D)   Grant Plaintiff leave to add additional state law claims if necessary;

           and;
                                          12
Case 4:21-cv-00114-RSB-CLR Document 1 Filed 04/15/21 Page 13 of 13




 (E)   Award Plaintiff such further and additional relief as may be just and

       appropriate.

       Dated this 15th day of April, 2021.




                                 Respectfully submitted,

                                 /s/ Adeash A. Lakraj
                                 ADEASH A. LAKRAJ, ESQ.
                                 Georgia Bar No. 444848
                                 Morgan & Morgan, P.A.
                                 191 Peachtree Street Suite 4200
                                 Atlanta, GA 30309
                                 Telephone: (404) 965-1909
                                 Facsimile: (470) 639-6899
                                 E-mail: alakraj@forthepeople.com


                                 s/ Jeremy Stephens
                                 JEREMY STEPHENS, ESQ.
                                 GA Bar No.: 702063
                                 (SDGA Admission Pending)
                                 Morgan & Morgan, P.A.
                                 191 Peachtree Street, N.E., Suite 4200
                                 Post Office Box 57007
                                 Atlanta, Georgia 30343-1007
                                 Tel: (404) 695-1682
                                 E-mail: jstephens@forthepeople.com
                                 Attorneys for Plaintiff



                                   13
